                   Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR 20-7-BLG-SPW-l
 RODERICK LEE LITTLE BEAR                                                   USM Number:
                                                                            Mark S. Werner
                                                                            Defendants Aliorncy



THE DEFENDANT:
      pleaded guilty to count(s)                         1
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
  8:9220.F     Prohibited Person In Possession Of A Firearm; Forfeiture Allegation                10/17/2017




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             February 24. 2021
                                                             Dale of hiiposition of JiidgmciU




                                                             .ftignalure of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and 'fitle of Jiidac


                                                             February 24, 2021
                                                             Dale
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 2 of 7
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 3 of 7
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 4 of 7
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 5 of 7
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 6 of 7
Case 1:20-cr-00007-SPW Document 43 Filed 02/24/21 Page 7 of 7
